         Case 1:10-cv-06950-AT-RWL Document 887 Filed 11/14/19 Page 1 of 31



                                  UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- x
H. CRISTINA CHEN-OSTER; SHANNA                                   :
ORLICH; ALLISON GAMBA; AND MARY DE                               :
LUIS,                                                            :
                                                                 :
                                                   Plaintiffs,   :
                                                                 : 10 Civ. 6950 (AT) (RWL)
v.
                                                                 :
GOLDMAN, SACHS & CO. and THE GOLDMAN                             :
SACHS GROUP, INC.,                                               :
                                                                 :
                                                Defendants.      :
                                                                 :
--------------------------------------------------------------   x



                                           JOINT STATUS REPORT

           In accordance with the Court’s October 3, 2019 Order, ECF No. 870, the parties submit

  this Joint Status Report in advance of the November 19, 2019 Status Conference. The Parties’

  respective sections follow beginning on the next page.
      Case 1:10-cv-06950-AT-RWL Document 887 Filed 11/14/19 Page 2 of 31



                                   PLAINTIFFS’ POSITIONS

       A.      Page Limits & Unauthorized Appendix

       Following the October 3, 2019 status conference, the Court indicated that it “prefers

[status] reports to be no more than 25 pages in length absent compelling circumstances.” ECF

No. 870, at 3. Plaintiffs interpret this to mean that, absent compelling circumstances, which are

not present here, each party may submit no more than 12½ pages of argument. Plaintiffs have

complied with this request. Goldman, however, has submitted more than 22 pages of argument

(more than 16 pages of argument in the body of the Joint Status Report and an additional 6 pages

of argument contained in a misleading “appendix”). Plaintiffs object both to Goldman’s

disregard for the Court’s instruction and Goldman’s use of these additional pages to repeat

unauthorized and meritless arguments about the trial plan. As explained further below in Section

0, Goldman previously violated the Court’s Order permitting a 3-page letter brief on this topic

when Goldman filed 11 pages of argument in two separate letters. See ECF Nos. 880, 885.

Plaintiffs respectfully request that the Court impose some restraints on Goldman’s indifference to

the Court’s rules and failure to accept orderly management of issues in the case.

       B.      Privilege Logs

       The parties are meeting and conferring over Goldman’s privilege logs of 5,341

documents withheld in their entirety and 3,165 documents partially withheld as redacted.

Plaintiffs have not challenged any withheld or redacted documents sent by or to Goldman’s

outside counsel. However, we have identified several deficiencies in Goldman’s extensive

privilege logs, including its potential waiver of privilege through disclosure to third parties and

undefined mailing lists, missing identities of authors and recipients of documents, and vague

subject matter descriptions.




                                                  1
      Case 1:10-cv-06950-AT-RWL Document 887 Filed 11/14/19 Page 3 of 31



       In order to assess Goldman’s privilege claims over more than 8,300 records not sent or

received by outside counsel and to resolve any ambiguities as to whether these documents

concern legal advice, Plaintiffs require additional information from Goldman. Fed. R. Civ. P.

26(b)(5) (requiring the party asserting the privilege to “describe the nature of the documents …

in a manner that, without revealing information itself privileged or protected, will enable other

parties to assess the claim”); July 25, 2019 Order, at 2, ECF No. 796. At this point, we ask that

for all documents not sent or received by outside counsel, Goldman provide: (1) the identities of

all authors and recipients of withheld or redacted documents, (2) adequate subject matter

descriptions for communications with brand/marketing employees, between non-attorneys, or

merely copying (or blind-copying) attorneys, and (3) the identities of members of the more than

160 non-legal mailing lists that are listed as recipients on more than 400 documents (including e-

mail addresses such as gs@gs.com, firmwidecbsc@ny.email.gs.com, and gs-

fwn@internal.email.gs.com).

       While Goldman argues that there are listserv names from which Plaintiffs can discern the

positions of listserv members, as this Court noted, where Goldman doesn’t “identify every

person in [a listserv] …. it may very well be that you can discern from the Listserv name or title,

that … this could involve a lot of people, … [or] I don’t really see any lawyers here, then

[Defendants] have to identify who in there they say is creating the privilege.” Oct. 3, 2019

Conf. Tr. at 45:21-46:5 (emphasis added). Merely listing names of listservs fails to meet

Goldman’s burden to identify “persons (name and position)” of all authors and recipients of

documents on its privilege log, July 25, 2019 Order, at 2, ECF No. 796, as well as its burden “to

show that it preserved the confidentiality of the communication by limiting dissemination only to

employees with a need to know.” Bank of New York v. Meridien Biao Bank Tanzania Ltd., No.

95 Civ. 4856 (SS), 1996 WL 474177, at *2 (S.D.N.Y. Aug. 21, 1996); Phillips v. C.R. Bard, Inc.,

                                                 2
      Case 1:10-cv-06950-AT-RWL Document 887 Filed 11/14/19 Page 4 of 31



290 F.R.D. 615, 655 (D. Nev. 2013) (holding that the fact that a communication was distributed

to a large distribution list “goes against Bard’s assertion that it was sent only to people who

needed the information to perform their jobs”).1 Courts have repeatedly rejected privilege logs

that fail to identify members of listservs. See, e.g., Muro v. Target Corp., 250 F.R.D. 350, 364

(N.D. Ill. 2007), aff’d, 580 F.3d 485 (7th Cir. 2009) (holding that including e-mails sent to

distribution lists without identifying all the people on those lists is “a serious defect in the

privilege log; without the identities and job descriptions of the persons on the distribution lists,

there is no way for an opposing party to assess whether they are within the sphere of corporate

privilege”).

        Even if it is “challenging,” Goldman “must provide adequate information about the

individual authors and recipients” in its privilege logs. Wultz v. Bank of China Ltd., 979 F. Supp.

2d 479, 497 (S.D.N.Y. 2013) (holding that privilege logs must identify individual authors and

recipients, even though defendant had to “collect[] and review[] a large volume of documents

maintained in a foreign country” and “providing adequate data for a privilege log [was] an

unfamiliar task”). Moreover, Goldman should know who was included in each listserv if it

claims that each person “need[ed] to know” the legal advice shared with the listserv. To

accommodate Goldman, however, Plaintiffs request the identities of members of each listserv at

six month intervals, rather than on specific dates.

        Plaintiffs also request that Goldman provide the job position of all individuals on its

privilege logs, as this Court ordered more than three months ago. See July 25, 2019 Order, at 2,



1
  See also Verschoth v. Time Warner Inc., No. 00CIV1339AGSJCF, 2001 WL 286763, at *2
(S.D.N.Y. Mar. 22, 2001) (“The ‘need to know’ must be analyzed from two perspectives: (1) the
role in the corporation of the employee or agent who receives the communication; and (2) the
nature of the communication, that is, whether it necessarily incorporates legal advice.”).


                                                   3
      Case 1:10-cv-06950-AT-RWL Document 887 Filed 11/14/19 Page 5 of 31



ECF No. 796 (“Defendants shall make reasonable efforts to provide more fulsome information

for its privilege claims, including by identifying persons (name and position) creating, sending or

receiving the particular document, and describing subject matter addressed by the

document”). Goldman has yet to provide the positions of 134 individuals listed as authors or

recipients on its privilege logs, and it has not even confirmed whether these are Goldman

employees or third parties.

       Plaintiffs will continue to meet and confer with Goldman to address our remaining

concerns with its privilege logs, including the 3,487 attachments potentially withheld due to a

claim of privilege over their cover e-mails; the 2,435 e-mail chains withheld in their entirety

notwithstanding whether entries within the string are privileged; the inappropriate assertions of

the bank examination privilege and the confidential supervisory information privilege over more

than 757 records; and the potential waiver of privilege through indiscriminate dissemination to

listservs and/or covering documents concerning gender audits and internal complaints that go to

the heart of Goldman’s affirmative defenses regarding corporate knowledge and intent.

       C.      Depositions

       On April 19, 2019, Plaintiffs initiated a meet and confer regarding an extension of the

presumptive limit of ten depositions under Federal Rule of Civil Procedure 30(a)(2)(A)(i). In the

intervening months, the parties have exchanged numerous letters on the topic, but have been

unable to reach agreement regarding an appropriate extension. Though the parties have not yet

reached impasse, Plaintiffs anticipate that Court intervention will be required on this topic.

       D.      Named Plaintiff Supervisor Discovery

       Following the October 3, 2019 status conference, the Court ordered Goldman, to the

extent it has not already done so, to produce the following materials for the supervisors of the

Named Plaintiffs: a) 360 reviews; b) promotion notes/cross-ruffing summaries for supervisors

                                                 4
        Case 1:10-cv-06950-AT-RWL Document 887 Filed 11/14/19 Page 6 of 31



promoted from managing director to partner; and c) complaints of gender discrimination.2 ECF

No. 870. The Court directed the parties to meet and confer regarding the identities of the

supervisors. Id.

         The supervisors of the Named Plaintiffs are those individuals at a higher rank within

Goldman who directed the Named Plaintiffs’ work, reviewed their performance, or exercised

managerial control over the trajectory of their careers. How these individuals treated the Named

Plaintiffs, particularly compared to their male peers, is relevant to the Named Plaintiffs’

individual intentional discrimination claims. On October 15, 2019, Plaintiffs proposed that

supervisors of the Named Plaintiffs be defined as follows: i) individuals listed as managers or co-

managers on the Named Plaintiffs’ 360-Degree Reviews; ii) individuals holding a higher title

than the Named Plaintiffs who provided them with 360-Degree Review feedback3; and iii)

individuals identified as supervisors during the Named Plaintiffs’ depositions. In Plaintiffs

October 15 correspondence, Plaintiffs noted that Goldman was in the best position to identify the

majority of these supervisors from its own HR databases.

         With no explanation of its methodology, on October 25, Goldman provided Plaintiffs

with a list of just nine supervisors, purportedly covering the four Named Plaintiffs’

approximately 28 years of combined service at Goldman. Surprisingly, Goldman listed just two

supervisors for one of the Named Plaintiffs, even though she worked at the company for 13

years; and in just one of those years (2008), her performance review specifically described five
2
    On November 12, 2019, Goldman produced additional internal complaint files.
3
  Goldman’s contention that the Court rejected Plaintiffs’ definition of supervisor as
encompassing those individuals at a higher title who provided 360-Degree Review feedback is
wrong. At the previous status conference, the Court indicated it was unfamiliar with the
supervisory structure of Goldman and was open to Plaintiffs’ position, stating, “Not
necessarily. But I’m not sure there is necessarily a distinction either.” Oct. 3, 2019 Tr. 79:10-11
(emphasis added).



                                                 5
      Case 1:10-cv-06950-AT-RWL Document 887 Filed 11/14/19 Page 7 of 31



different individuals as “managers.” Plaintiffs objected to Goldman’s list, and on October 31,

Goldman indicated that it would only consider Plaintiffs’ position if Plaintiffs provided specific

names (despite the fact that the vast majority of names are in Goldman’s databases). Plaintiffs

then provided names—albeit an incomplete list because Plaintiffs have been unable to access

documents identifying the Named Plaintiffs’ supervisors in each of their years at Goldman—on

November 5. Thus, contrary to Goldman’s claim, Plaintiffs did not delay this meet and confer.

       On November 12, Goldman revised its position and identified 18 supervisors of the

Named Plaintiffs during their 28 years of combined service. Plaintiffs are considering

Goldman’s proposal but are skeptical given that Goldman has excluded numerous individuals

whom Goldman itself specifically listed as “co-managers” on the Named Plaintiffs’ performance

reviews. Plaintiffs also note that Goldman excluded a supervisor who counsel for Goldman

recently and repeatedly represented to the Court was Ms. Chen Oster’s supervisor when

Goldman sought to deny Plaintiffs comparator discovery. See Jul. 17, 2019 Hr’g Tr. 9:22-24

(MR. GIUFFRA: “Your Honor, if someone is, for example, like Mr. —,4 was a supervisor but

was never a peer, they should not be characterized as a comparator . . . .”) (emphasis added); id.

7:20-22. Having excluded this individual from comparator discovery, Goldman now denies that

this individual was Ms. Chen-Oster’s supervisor. Goldman cannot have it both ways.

       While Plaintiffs continue to meet and confer with Goldman, regretfully it appears that

Court intervention will be needed to effectuate the Court’s order compelling production of

supervisor documents following the last status conference. See ECF No. 870.




4
 To avoid filing under seal, Plaintiffs have omitted this supervisor’s name from the Joint Status
Report, though the name appears in the official transcript.

                                                 6
      Case 1:10-cv-06950-AT-RWL Document 887 Filed 11/14/19 Page 8 of 31



       E.      Withheld Password-Protected Documents

       The parties have met and conferred and exchanged numerous letters regarding documents

that Goldman identified for production but which still have not been reviewed or produced, in

most cases because they were protected with passwords at the time the documents were attached

to relevant emails. These are called “exception documents.” Goldman has failed to take

reasonable steps to access these documents, necessitating judicial intervention to ensure that

Goldman complies with its discovery obligations.

       As background, on May 16, 2019, Plaintiffs first alerted Goldman that over 5,900

documents produced during class certification and merits discovery were completely

unreviewable due to errors in Goldman’s production. On June 17, Goldman responded that these

documents were subject to a variety of processing errors that made them unreviewable (e.g.,

because they were password-protected or corrupted).5 Accordingly, Plaintiffs requested that

Goldman investigate those processing errors, inform Plaintiffs of the source of each error, and

reproduce all correctable errors promptly. In response, Goldman produced the requested

information in an Exceptions Log, but the log accounted for only 772 of the over 5,900

documents identified by Plaintiffs. Goldman refused to review, investigate, or attempt to remedy

all other documents based on the contention that Plaintiffs waived the right to raise deficiencies

regarding ESI productions made during class certification discovery. On July 12, and August 2,

Plaintiffs reiterated their request. On August 8, Goldman agreed to review and attempt to

resolve all exception documents identified by Plaintiffs and reproduce all resolvable documents.

On August 21, Goldman agreed to complete its review of these documents by September 30, and

produce a complete Exceptions Log.
5
  Prior to Goldman’s June 17 letter, the only notice Plaintiffs received regarding these wide-
spread errors in Goldman’s production process was a slip-sheet accompanying each exception
document stating that the document “cannot be processed.”

                                                 7
      Case 1:10-cv-06950-AT-RWL Document 887 Filed 11/14/19 Page 9 of 31



       A review of Goldman’s updated Exceptions Log shows that Goldman continues to

withhold numerous documents that, in fact, can be accessed. When a Goldman custodian sends

a password-protected file, that custodian often provides the password for the file within the email

body or a subsequent email in a conversation chain. Just a cursory review of such emails yields

over a hundred passwords for documents that Goldman continues to withhold. During a

November 6, 2019 meet and confer, Goldman even confirmed that it has not attempted to search

for passwords in the emails to which the documents are attached. As a courtesy, Plaintiffs

provided Goldman with a list of 150 emails containing passwords, which Goldman failed to

detect and resolve, despite the passwords being located in the email attachments of the withheld

documents. Goldman should resolve and reproduce these previously withheld exception

documents now.

       Accordingly, Plaintiffs request that, consistent with industry standard e-discovery

practice, Goldman: (a) search for unresolved password protected documents in the search term-

culled population (of which there are around approximately 2,636) and conduct reasonable

searches (e.g., using keywords in parent emails) to attempt to recover remaining passwords; (b)

add all recovered passwords identified throughout the exceptions process to Goldman’s

password-cracking process and re-run the process across all documents in the entire collection;

(c) review newly identified search term hits and family members and decrypted documents in the

review population; (d) produce additional relevant documents and family members identified by

proper decryption methods and decrypted documents initially withheld; and (e) provide updated

hit reports per the decryption process.




                                                8
     Case 1:10-cv-06950-AT-RWL Document 887 Filed 11/14/19 Page 10 of 31



        F.      Court-Ordered Interrogatory re: Alternative Practices

        On October 3, 2019, the Court ordered Goldman to answer Interrogatory No. 15 of

Plaintiffs’ Eighth Set of Interrogatories rephrased as follows: “Identify any less discriminatory

alternatives to Quartiling, 360-Reviews, and Cross-Ruffing that Goldman considered to achieve

its business necessity.” See October 3, 2019 Order, ECF No. 870; see also Oct. 3, 2019 Tr.

83:12-15 (The Court: “So I’m so ordering that that interrogatory is rephrased as to identify any

less discriminatory alternatives that you consider in place of those policies. Okay.”). The Court

has already found the information Plaintiffs seek to be relevant, and that Plaintiffs are entitled to

a response. See Oct. 3, 2019 Tr. 81:19-82:4, 82:10-11 (The Court: “[I]t depends whether they

actually consider it[.]”).

        However, Goldman did not answer the interrogatory, responding only with objections

that its process was not discriminatory. See Resp. to Interrog. (“Goldman Sachs states that this

interrogatory improperly makes the implicit assumption that the 360 review, quartiling, and

cross-ruffing processes have a discriminatory impact.”). Plaintiffs then requested that Goldman

amend its response to actually answer the interrogatory or state that it did not consider any

alternatives to the three practices. During a November 6 meet and confer, Goldman confirmed

that it refuses to answer the interrogatory because it objects to the premise that the three practices

are discriminatory at all. It is unsurprising that the defendant in a Title VII disparate impact case

would deny that its policies are discriminatory, but Goldman must still answer the interrogatory

as to what alternative practices it did study, if any, while making that objection.

        To date, Goldman has failed to correct its deficient response, and Court intervention is

now required to obtain an answer to an interrogatory question originally served four months ago,

on July 15, 2019, and to which the Court has already found Plaintiffs are entitled to a response.




                                                  9
     Case 1:10-cv-06950-AT-RWL Document 887 Filed 11/14/19 Page 11 of 31



Unfortunately, this needless delay is also yet another example of why a discovery extension is

required.

       G.      Discovery Extension

       The parties agree that some extension is warranted, but disagree as to its length and

scope. Plaintiffs propose that merits discovery should be extended to three months after the

resolution of the party’s ongoing privilege disputes, including the conclusion of Goldman’s

reproductions related to previously privileged documents. Goldman proposes a much more

limited three month extension from the current December 2 deadline, during which time the

parties would be prohibited from serving additional discovery. Goldman’s proposal is

unworkable and unfair, and completely ignores that an extension is required precisely because of

Goldman’s discovery delays and belated discovery productions and responses, which are

ongoing.

       As background, Goldman has continued to produce discovery since the August 30, 2019

ESI deadline, including late rolling productions of ESI production, on September 6, 2019 and

September 13, 2019, and rolling productions (of several other categories of ESI, including

documents previously withheld on the basis of privilege, previously redacted documents,

previous exception documents, and some documents relating to Named Plaintiffs’ comparators),

on September 5, 2019, September 10, 2019, September 16, 2019, September 18, 2019,

September 20, 2019, September 29, 2019, September 30, 2019, October 1, 2019, and October 24,

2019. Plaintiffs continue to await forthcoming productions for comparators, supervisors, and

2018-2019 complaint files—which Goldman still has not produced. Additionally, Goldman

produced revised privilege logs on September 13 and 19, supplemented on October 15, 2019,

which contain nearly 5,000 new entries. Plaintiffs are in the process of reviewing these

voluminous logs and provided a comprehensive deficiency letter to Goldman on November 4,

                                               10
     Case 1:10-cv-06950-AT-RWL Document 887 Filed 11/14/19 Page 12 of 31



2019. Plaintiffs’ initial review of the production reveals significant concerns with the

completeness of the logs, as indicated in Section I.A, above. The substantive issues require time

to meet and confer, with likely briefing, before all disputes can be resolved and Goldman’s

production can be complete—and Plaintiffs can complete review of those documents and follow-

up (if necessary) or schedule depositions associated with withheld documents.

       Although Goldman has agreed to a three-month discovery extension from the current

deadline, its offer comes with unworkable conditions on what discovery can be conducted in the

period when Goldman is still producing new information for the first time. The Court already

rejected Goldman’s similar attempts to impose conditions on what information may be addressed

during discovery, when it previously made similar arguments in seeking “an August 26, 2019

deadline for service of any new discovery requests.” ECF No. 820 (rejecting Goldman’s position

as unworkable “for substantially the reasons set forth in Plaintiffs’ August 22, 2019 letter”).

Those reasons continue to apply: Goldman is continuing to produce new information, it only

recently provided privilege logs with a massive number of entries, the parties are working to

schedule depositions (including based on information Goldman is still producing), and after

Goldman finally completes production or as a result of information learned in depositions,

additional targeted discovery may be needed. See ECF No. 817. Nonetheless, to ensure the

parties stay on track, Plaintiffs propose that the Court order the parties to confer over a motion

briefing schedule for the privilege log dispute.

       H.      Trial Plan

       Following the October 3, 2019 status conference, the Court directed Goldman to “submit

a letter identifying specific information it proposes be provided in a ‘trial plan’” and allowed

Plaintiffs to respond by letter. ECF No. 870. In contravention both of the spirit of the Court’s

instruction and its rules, on October 10, Goldman filed a 9-page single-spaced document, in large

                                                   11
     Case 1:10-cv-06950-AT-RWL Document 887 Filed 11/14/19 Page 13 of 31



part repeating inapposite class certification arguments it has made at every juncture since class

certification in March 2018. See ECF No. 880; Individual Practices in Civil Cases, Robert W.

Lehrburger § I.A.3 (“Letters may not exceed 3 single-spaced pages in length.”); Oct. 3, 2019 Tr.

89:14-16 (“I would like Mr. Giuffra to put in writing what it is, what is the information you

really feel you need.”). Plaintiffs responded to Goldman’s letter on October 17 in the

appropriate 3-page format. Goldman then filed a two-page unauthorized reply on October 21.

ECF No. 885.

       Goldman has now submitted an additional 16 pages of argument on this topic (10 in the

body of the Joint Status Report and 6 in a one-sided appendix). Plaintiffs object to Goldman’s

improper attempt to submit yet further briefing both in excess of the page limits already

established for this topic and the page limits for the Joint Status Report itself about issues that

can and should be addressed through Judge Torres’ detailed procedures setting out the parties’

precise obligations when preparing for trial. To deviate from the well-trodden path of trial

preparation now is both unnecessary and unwise given that the parties are still in the middle of

merits discovery. Finally, Goldman’s manageability concerns, while meritless, were also raised

and rejected during class certification brief and may be addressed once again in Goldman’s

forthcoming motion for decertification.

       Based on the foregoing, Plaintiffs respectfully move to strike Goldman’s arguments,

including its appendix, regarding the trial plan. Plaintiffs also respectfully request that the Court

order Goldman to cease filing unauthorized argument about this topic.

       I.      Meet and Confer Correspondence

       Plaintiffs do not believe that correspondence documenting meet and confers that are

summarized in this Joint Status Report should be attached as exhibits to this report. Goldman

has insisted otherwise but has also refused Plaintiffs’ request to include a full collection of

                                                  12
     Case 1:10-cv-06950-AT-RWL Document 887 Filed 11/14/19 Page 14 of 31



correspondence from both sides for any topic about which it attaches correspondence sent from

Goldman to Plaintiffs. Therefore, Plaintiffs have attached the missing correspondence sent from

Plaintiffs to Goldman as Exhibits A and B to this report. See Ex. A (regarding supervisor

discovery); Ex. B (regarding a discovery extension).

                                 DEFENDANTS’ POSITIONS

I.     DEFENDANTS’ REQUEST FOR A TRIAL PLAN

       A.      Background

               Because of Plaintiffs’ ever-changing positions, recounted in Appendix A hereto,

Defendants’ ability to prepare for trial has been compromised. Thus, pursuant to the Court’s

October 3, 2019 Order (ECF No. 870 at ¶ 6), Defendants identified categories of information

that, at a minimum, Defendants require to conduct discovery and to prepare for trial. (“Oct. 10

Ltr.” (ECF No. 880) at 7–9.) In this Status Report, as in their October 17 letter (ECF No. 884),

Plaintiffs refuse to engage on what should be the scope of a Phase I trial, instead objecting to the

length of Defendants’ discussion of those critical issues.6

               In their October 17 letter, Plaintiffs proposed the following for a Phase I trial:

       x    for disparate impact claims, Plaintiffs propose to seek from Judge Torres “a liability
            determination and an aggregate backpay award and entitlement to injunctive relief”;

       x    for disparate treatment claims, Plaintiffs propose to seek a jury “liability
            determination and finding as to whether Plaintiffs will be entitled to punitive

6
          The Court did not set a page limit for the parties’ trial plan letters, and Defendants’
letter included critical background and context for their trial plan request. As for this Status
Report, it was, ironically, exactly 25 pages before Plaintiffs decided to raise an argument over
page limits late on November 13 and new legal citations just two hours before filing on
November 14. In any event, the Court did “not impose a strict limit on the pages of future Joint
Status Reports,” and Defendants’ showing of the urgent need for a trial plan provides just the
sort of “compelling circumstances” justifying additional briefing. (Oct. 3 Order ¶ 7.) As for the
Appendix, it does not contain “pages of argument,” as Plaintiffs again wrongly assert, but is an
entirely factual recitation of Plaintiffs’ own statements that shows the extent to which
Defendants have been whipsawed by Plaintiffs’ ever-changing positions.

                                                 13
     Case 1:10-cv-06950-AT-RWL Document 887 Filed 11/14/19 Page 15 of 31



              damages”; and

          x   Plaintiffs propose that “the [N]amed Plaintiffs should testify about all of their
              claims.”

(Oct. 17 Ltr. at 1–2.) Tellingly, Plaintiffs do not attempt to support their proposal in this Status

Report.

                 In their October 17 letter, Plaintiffs cited to irrelevant, out-of-Circuit cases tried at

least 18 years before the Supreme Court’s holding in Wal-Mart Stores, Inc. v. Dukes, 564 U.S.

338, 363 (2011) that backpay must be assessed individually and years before the 1991

amendments to Title VII that first allowed for punitive damages.7 As a framework for a Phase I

trial, Plaintiffs pointed to Velez v. Novartis Pharmaceuticals Corp., No. 04-CV-9194

(S.D.N.Y.)—another case tried before Wal-Mart—where (i) the named plaintiffs did not assert

non-class claims; (ii) the court certified injunctive relief claims; (iii) the court certified backpay

claims under Rule 23(b)(2) and deferred ruling on certification of damages claims until after

trial, which is no longer permitted under Wal-Mart, 564 U.S. at 366, 363; and (iv) plaintiffs

relied on a small number of anecdotes that, under Wal-Mart, would be “too weak to raise any

inference that all the individual, discretionary personnel decisions are discriminatory,” id. at 358.

Novartis is no guide for a Phase I trial here. (See ECF No. 885.)

                 Because Plaintiffs have repeatedly refused to propose a legally permissible trial

7
        See Oct. 17 Ltr. at 2 n.2 (citing Jenson v. Eveleth Taconite Co., 130 F.3d 1287, 1299-
1300 (8th Cir. 1997) (trial in 1992–93 applying pre-1991 remedies; appeal addressed only
Minnesota state law issues); Kraszewski v. State Farm Gen. Ins. Co., 912 F.2d 1182, 1183 (9th
Cir. 1990) (trial prior to 1986; appeal addressed “proper termination date for back pay liability”
for post-trial settlement)). Plaintiffs’ other cases merely say that trial of Title VII claims may
involve phasing. See Int’l Bhd. of Teamsters v. United States, 431 U.S. 324, 361, 366 (1977)
(phased approach for pattern-or-practice disparate treatment claims); Chin v. Port Auth. of N.Y.
& N.J., 685 F.3d 135, 149–50 (2d Cir. 2012) (same); Robinson v. Metro-N. Commuter R.R. Co.,
267 F.3d 147, 158–61 & n.4 (2d Cir. 2001) (same); Brown v. Nucor Corp., 785 F.3d 895, 914
(4th Cir. 2015) (same); Ellis v. Costco Wholesale Corp., 285 F.R.D. 49, 545–46 (N.D. Cal. 2012)
(same).

                                                    14
     Case 1:10-cv-06950-AT-RWL Document 887 Filed 11/14/19 Page 16 of 31



plan or to turn over the information needed for Defendants to prepare for trial, Defendants

respectfully request, as specified below, orders from this Court requiring Plaintiffs to explain

how, consistent with Judge Torres’s orders and applicable law, (i) Plaintiffs are entitled to an

aggregate backpay award or a class-wide jury “finding” on punitive damages; (ii) Plaintiffs may

seek class-wide injunctive relief in a damages class action certified only under Rule 23(b)(3);

(iii) the Named Plaintiffs’ individual, non-class claims may be heard in a trial “consist[ing] only

of generalized proof,” and without prejudicing Defendants and confusing the jury (“Oct. 7

Order” (ECF No. 873) at 2); (iv) Plaintiffs propose to use anecdotal evidence at trial; and (v)

Plaintiffs intend to establish causation for their class-wide disparate impact claims.       After

Plaintiffs provide this information, Defendants request the opportunity to respond, and the Court

can decide any disputed issues. Until these issues are resolved, the parties will not be able to

prepare for the Phase I trial. For example, the parties will need to retain experts if backpay and

punitive damages are tried during Phase I.

       B.      The Information Needed on Plaintiffs’ Trial Plan

               1.     Backpay or Punitive Damages at Phase I

               Plaintiffs have flip-flopped on when and how their claims for punitive damages

and backpay should be resolved. (See Oct. 10 Ltr. at 6–7.) After confirming unequivocally that

damages would be in Phase II (see Dec. 20, 2018 Conf. Tr. at 46:25–47:2 (MR. GIUFFRA: “Are

we doing damages at phase [one]?” MS. GEMAN: “No.”)), Plaintiffs now contend that they will

seek “an aggregate backpay award” at the end of Phase I from Judge Torres and a “finding” from

the jury “as to whether Plaintiffs will be entitled to punitive damages,” but that “individual

defenses to individual Class Members’ entitlements to remedies” should be punted to Phase II.

(Oct. 17 Ltr. at 1.) Plaintiffs should be required to explain how their proposal is consistent both

Judge Torres’s orders and applicable law.


                                                15
     Case 1:10-cv-06950-AT-RWL Document 887 Filed 11/14/19 Page 17 of 31



               First, Plaintiffs must explain how “aggregate backpay” and some preliminary

“finding” on punitive damages at Phase I accords with Judge Torres’s order that “individualized

issues, such as damages, would later be separately considered” after a Phase I trial. (Oct. 7

Order at 2 (emphasis added).) Judge Torres’s ruling is consistent with established law holding

that backpay and punitive damages must be decided on an individual basis, including (i) Wal-

Mart’s holding that an employer “is entitled to individualized determinations of each employee’s

eligibility for backpay” under Title VII,” 564 U.S. at 366–67 (emphasis added); (ii) the statutory

language requiring individualized punitive damages awards, see 42 U.S.C. § 1981a(b)(1) (jury

may award punitive damages if employer engaged in discriminatory practice “with malice or

with reckless indifference” to the rights “of an aggrieved individual” (emphasis added)); and

(iii) Supreme Court and Second Circuit precedent on due process requirements for imposing

punitive damages.8

               Second, Plaintiffs must explain how a Phase I jury can make a class-wide “finding

as to whether Plaintiffs will be entitled to punitive damages” (Oct. 17 Ltr. at 1 (emphasis added))

without violating the Seventh Amendment’s Reexamination Clause. In Blyden v. Mancusi, 186

F.3d 252 (2d Cir. 1999), the district court ordered bifurcation of a civil rights class action where

a jury made factual findings concerning “reprisals” visited upon inmates by prison staff,

followed by individual damages trials. This procedure risked “that acts found to be ‘reprisals’ by



8
        See Johnson v. Nextel Commc’ns Inc., 780 F.3d 128, 148–49 (2d Cir. 2015)
(“express[ing] concern” that plaintiffs’ proposal for jury to “determine a lump sum punitive
damages award for the entire class, prior to any determination of actual injury to individual
plaintiffs” would run afoul of holding in State Farm Mutual Automobile Insurance Co. v.
Campbell, 538 U.S. 408, 419 (2003), that “punitive damages must be tethered to compensatory
damages in order to comply with due process”); EEOC v. Mavis Discount Tire, Inc., 129 F.
Supp. 3d 90, 120 (S.D.N.Y. 2015) (Failla, J.) (in pattern-or-practice case, where “Phase I jury
would be wholly ignorant as to the actual damages suffered by any of the individual claimants,”
the “prudent course is to address the issue of punitive damages during Phase II”).

                                                16
     Case 1:10-cv-06950-AT-RWL Document 887 Filed 11/14/19 Page 18 of 31



the liability jury were different from the acts found to be ‘reprisals’ by the damages juries,” and

“clearly violated the Seventh Amendment,” because “a given issue may not be tried by different,

successive juries.” Id. at 268–69. The same will happen here if a Phase I jury makes some class-

wide, blunderbuss “finding” about future “entitlement” to punitive damages, and a “successive”

Phase II jury make different findings when determining whether Defendants acted “with malice

or with reckless indifference” toward each “aggrieved individual.” 42 U.S.C. § 1981a(b)(1).

               2.      Injunctive Relief Claims

               Judge Torres confirmed that she “certified a damages class pursuant to Federal

Rule of Civil Procedure 23(a) and 23(b)(3)” (Oct. 7 Order at 2 (emphasis added)), and

emphasized in the Certification Order that “[c]lass claims for injunctive and declaratory relief”

were “being pursued on a separate track” (“Cert. Order” (ECF No. 578) at 12–13). Plaintiffs

then elected to abandon their motion for certification of injunctive relief claims under

Rule 23(b)(2). (See “Sept. 27 Ltr.” (ECF No. 625). Though Goldman Sachs’s modifications to

its 360 review and manager quartiling processes in 2016 (the “2016 Process Changes”) were

substantial enough to “warrant discovery into those changes and their impact, if any, on class

certification for purposes of injunctive relief” (Dec. 13, 2017 Tr. at 57:23–58)), Plaintiffs halted

any further discovery related to the 2016 Process Changes and never developed the factual

record needed for an injunctive remedy.

               Moreover, Plaintiffs have no procedural vehicle for class-wide injunctive relief

absent certification under Rule 23(b)(2).      Plaintiffs have not cited any relevant authority

permitting injunctive relief in a case certified only under Rule 23(b)(3).9 To the contrary, the law


9
       See Sept. 27, 2018 Ltr. (ECF No. 625) at 1–2; Oct.17, 2018 Joint Ltr. (ECF No. 629) at 8;
Feb. 20, 2019 Joint Status Rep. (ECF No. 674) at 4 and Exs. B & D), citing Sykes v. Mel Harris
& Assocs., LLC, 285 F.R.D. 279 (S.D.N.Y. 2012) (Chin, J.), United States v. City of New York,
276 F.R.D. 22 (E.D.N.Y. 2011) (Garaufis, J.), Charron v. Pinnacle Grp. N.Y. LLC, 269 F.R.D.

                                                17
     Case 1:10-cv-06950-AT-RWL Document 887 Filed 11/14/19 Page 19 of 31



is clear that claims for class-wide injunctive relief must be certified under Rule 23(b)(2). See

Wal-Mart, 564 U.S. at 360, 362 (Rule 23(b)(2) applies where “injunction or declaratory

judgment would provide relief to each member of the class”); Adkins v. Morgan Stanley, 307

F.R.D. 119, 141 (S.D.N.Y. 2015) (Caproni, J.) (“damages[] must be sought under Rule 23(b)(3),

while injunctive and declaratory relief are both available under Rule 23(b)(2)”); All Star Carts &

Vehicles v. BFI Canada Income Fund, 280 F.R.D. 78, 83 (E.D.N.Y. 2012) (Wexler, J.) (in

certifying claims under Rules 23(b)(2) and (b)(3), “Rule 23(b)(2) governs class-wide injunctive

relief”); 7 William B. Rubenstein, Newberg on Class Actions § 23:30 (5th ed. 2019)

(“employment suit seeking primarily monetary damages cannot make itself into a hybrid case

artificially—it must actually comply with the requirements of Rule 23(b)(2) to be certified”).

Defendants thus request an order requiring Plaintiffs to provide relevant legal authority

permitting class-wide injunctive relief in a damages class certified only under Rule 23(b)(3), or

to confirm that such relief will not be sought.10

               3.      Post-2015 Claims

               Because Plaintiffs abandoned discovery into the 2016 Process Changes, Judge


221 (S.D.N.Y. 2010) (McMahon, J.), and Easterling v. Connecticut Dept. of Corr., 278 F.R.D.
41 (D. Conn. 2011). In all these cases, courts permitted injunctive claims because plaintiffs had
certified claims under Rule 23(b)(2) and (b)(3). Mitchell v. Cty. of Clinton, 2007 WL 1988716,
at *5 (N.D.N.Y. July 5, 2007), and Williams v. Cty. of Niagara, 2008 WL 4501918, at *5
(W.D.N.Y. Sept. 29, 2008), misinterpreted In re Nassau County Strip Search Cases, 461 F.3d
219, 230 n.4 (2d Cir. 2006), which does not hold that certification under Rule 23(b)(3) eliminates
the need for certification of injunctive relief claims under Rule 23(b)(2). The Second Circuit
never considered this issue in Nassau County and addressed only whether the district court
improperly denied certification under Rule 23(b)(3) and (c)(4). Id. at 225–31. Moreover, the
Mitchell court subsequently approved a class settlement that did not include injunctive relief,
2009 WL 4730702 (N.D.N.Y. Dec. 4, 2009), and the Williams court later decertified the class
entirely, No. 06 Civ. 291 (W.D.N.Y. Apr. 24, 2018) (ECF No. 121).
10
        Because Plaintiffs have abandoned any viable class-wide claims for injunctive relief, the
phased approach identified in Teamsters—which is predicated on determining class liability for
“prospective relief” such as “an injunctive order” at Phase I, 431 U.S. at 361—does not apply
here, as Defendants will show in moving for decertification.

                                                    18
     Case 1:10-cv-06950-AT-RWL Document 887 Filed 11/14/19 Page 20 of 31



Torres never made any Rule 23 findings governing the post-2015 period.11 Plaintiffs need to

explain whether and how they intend to proceed with claims related to that time period to allow

the parties to properly focus ongoing fact discovery and expert work.

               4.      Named Plaintiffs’ Individual Non-Class Claims in Phase I

               Judge Torres’s repeated orders that trial here will “consist only of generalized

proof,” and that “individualized issues such as damages, would later be separately considered”

bar a Phase I trial where individualized, non-class claims are heard. (Oct. 7 Order at 2 (emphasis

added); see also Cert Order at 47; Oct. 24, 2018 Order (ECF No. 630) at 2.)

               At class certification, Plaintiffs emphasized that “a class trial [would be]

focused . . . on [c]lass liability findings,” and Defendants’ “presentation of affirmative defenses

to [] [c]lass liability . . . .” (Class Cert. Br. (ECF. No. 247) at 49–50 (emphasis added).) But

after certification, Plaintiffs insisted that the Named Plaintiffs’ individualized, non-class claims

for, inter alia, pregnancy discrimination and retaliation (see Oct. 10 Ltr., App. A) should be

heard in Phase I for “efficiency” reasons. (See, e.g., Pls.’ Jan. 16, 2019 Ltr. (ECF No. 674-2) at

1–2; Feb. 25, 2019 Conf. Tr. at 77:20–24.) But Plaintiffs never explained how trying the Named

Plaintiffs’ individualized, non-class claims—each involving their own facts and witnesses—in

the middle of a Phase I class trial would be “efficient” or would not prejudice Defendants by

inviting the jury to conclude that the Named Plaintiffs’ unique experiences were representative

of the class as a whole.


11
        See Wal-Mart, 564 U.S. at 350–51 (“certification is proper only if the trial court is
satisfied, after a rigorous analysis that the prerequisites of Rule 23(a) have been satisfied”); In re
Initial Pub. Offerings Sec Litig., 471 F.3d 24, 41 (2d Cir. 2006) district court may certify class
“only after making determinations that each of the Rule 23 requirements has been met,” which
“can only be made if the judge resolves factual disputes relevant to each Rule 23 requirement”);
Kassman v. KPMG LLP, 2018 WL 6264835, at *15 (S.D.N.Y. Nov. 30, 2018) (Schofield, J.) (“A
certifying court must receive enough evidence . . . to be satisfied that each Rule 23 requirement
has been met.”) (internal quotation marks omitted).

                                                 19
     Case 1:10-cv-06950-AT-RWL Document 887 Filed 11/14/19 Page 21 of 31



                Defendants thus request an order requiring Plaintiffs to explain how, consistent

with Judge Torres’s orders and best practices, Named Plaintiffs’ highly individualized, non-class

claims could be tried in a Phase I trial without (i) creating unmanageable mini-trials within that

Phase I trial, (ii) prejudicing the defense of the class claims, and (iii) confusing the jury.12

                5.      The Use of Anecdotal Evidence at Trial

                Plaintiffs have proposed introducing at least four different categories of anecdotal

evidence at trial, but refuse to provide any legal or logical support for their proposal:

                First, Plaintiffs seek to present testimony about their cherry-picked “culture

incidents” at trial to “bring [the] statistics to life.” (Apr. 30, 2018 Conf. Tr. at 53:13–15; 54:5–6;

56:18–57:3). This is inconsistent with Judge Torres’s ruling denying certification of Plaintiffs’

“boys’ club” theory of intentional discrimination (Cert. Order at 49), and her ruling that Phase I

will “consist only of generalized proof” (Oct. 7 Order at 2.).

                Second, Plaintiffs propose to have four Named Plaintiffs—who did not work in all

Divisions or Business Units, in all offices, or for the entire class period—“testify about the

typical experience of a class member at Goldman Sachs.” (Oct. 3, 2019 Conf. Tr. at 55:17–21.)

But the Named Plaintiffs’ highly individualized experiences with the challenged processes are

not representative of class of potentially more than 3,300 women over almost 18 years. (See Oct
12
        See Ann. Manual Complex Lit. § 32:45 (4th ed.) (“whether the merits of the individual
claims of the class representatives should be tried in Phase I depends on whether proof of those
claims is essential to establishing liability on the class claim” (emphasis added)); see also
Buchanan v. Tata Consultancy Servs., Ltd., 2018 WL 3537083, at *5 (N.D. Cal. July 23, 2018)
(ordering separate trial of non-class claim where named plaintiff “is subject to a different burden-
shifting framework than will govern the claims of the class” and “overlap in the factual basis” of
individual and class claims “is minimal”); Bates v. United Parcel Serv., 204 F.R.D. 440, 448–49
(N.D. Cal. 2001) (bifurcating trial of class claims under ADA and ordering non-class claims to
be tried at second, damages phase in order to, inter alia, “reduce the risk of confusion”); Siddiqi
v. Regents of Univ. of Cal., 2000 WL 33190435, at *9–11 (N.D. Cal. Sept. 6, 2000) (ordering
named plaintiffs’ damages ADA claims to be heard in phase two, where claims were “distinct
from the equitable relief claims” sought by the class, such that bifurcation would not violate
Seventh Amendment or “result in substantial overlap of evidence”).

                                                  20
     Case 1:10-cv-06950-AT-RWL Document 887 Filed 11/14/19 Page 22 of 31



10 Ltr. at 4 n.2.). Plaintiffs cannot continue to hide behind Judge Torres’s preliminary, non-

binding finding of typicality under Rule 23—which does not transform the Named Plaintiffs’

unique experiences into evidence that can be extrapolated to every class member. Instead, at a

minimum, anecdotal evidence of “experiences” with the challenged processes presented to show

“a general policy of discrimination” should accord with the “benchmark” identified in Wal-Mart,

relying on Teamsters, of roughly “one [anecdote] for every eight class members.” 564 U.S. at

358. To meet that benchmark, Plaintiffs would need roughly 400 anecdotes for a class of 3,300,

or half that amount if Defendants’ motion to compel arbitration is granted—leading to an

unmanageable trial in either case.

               Third, Plaintiffs propose to use so-called “comparator evidence” in Phase I to

some end that they have yet to identify.13 If relevant to the Named Plaintiffs’ individual claims,

such evidence should be heard in Phase II. If Plaintiffs contend that this comparator evidence is

relevant to their class claims to show “the way these policies were used against the named

plaintiffs [and] were not used in a similar way with their comparators” (July 17, 2019 Conf. Tr.

at 12:10–12), Plaintiffs are simply proposing to add even more non-representative,

individualized evidence at Phase I that says nothing about other class members’ individualized

experiences with the highly discretionary “policies” in this case.

               Fourth, to the extent Plaintiffs propose to have unnamed class members act as

“witnesses to the experiences of our named plaintiffs” (Oct. 3, 2019 Conf. Tr. at 47:25–48:2),

that cherry-picked, non-representative testimony equally belongs in Phase II.

13
        See Apr. 30, 2019 Conf. Tr. at 52:21–25. (“THE COURT: Ms. Dermody, is Mr. Giuffra
right that the reason you want the comparators are to compare specifically to the named
plaintiffs? Well, yes, you’ve said that, that’s part of it. MS. DERMODY: Yeah, I mean that’s part
of it, Your Honor. I mean there is also the whole disparate treatment line of case law which
basically says we have to show that gender bias is a standard operating procedure of the
company. And we do that, in part through statistical proof and part through anecdotes.”).

                                                21
      Case 1:10-cv-06950-AT-RWL Document 887 Filed 11/14/19 Page 23 of 31



                Defendants request an order directing Plaintiffs to specify the categories of

anecdotal evidence that they propose to introduce, and to explain why those categories are

permitted under Judge Torres’s rulings and applicable law. Defendants need this information to

formulate objections and, to the extent the Court rules such evidence relevant, to develop

appropriate rebuttal evidence, including by seeking leave to depose absent class members.14

                6.     Information Concerning the Challenged Processes.

                Now that Judge Torres has confirmed that Plaintiffs’ stand-alone compensation

claims were not certified (Oct. 7 Order at 1), Plaintiffs should explain which aspect(s) of the 360

review, manager quartiling and cross-ruffing processes have resulted in alleged disparate impact.

This information is needed to allow Defendants to develop rebuttal expert evidence and to move

for summary judgment for any class members who could not have been adversely impacted by

the processes in the way Plaintiffs allege (for example, those compensated solely by

commissions).

                Finally, Plaintiffs should confirm that, consistent with the Certification Order,

Plaintiffs will seek to prove that the subjective aspects of the cross-ruffing process itself caused

disparate impact, not the process of selecting which Vice Presidents will be cross-ruffed. (See

Cert. Order at 8, 27–28 (finding commonality for “cross-ruffing process” which is “the vetting

process for promoting Vice Presidents to Managing Directors”).)

II.    PLAINTIFFS’ PREMATURE DISCOVERY ISSUES

                The Court has directed that “[t]he parties may not raise in status reports issues for


14
        See Jackson v. Bloomberg L.P., 2015 WL 1822695, at *3, *5, *7 (S.D.N.Y. Apr. 22,
2015) (Oetken, J.) (employer may depose or seek discovery from “class member employees” in
order “to prepare its defense”); Rosen v. Reckitt & Colman, Inc., 1994 WL 652534, at *4
(S.D.N.Y. Nov. 17, 1994) (McKenna, J.) (in disparate treatment case, defendant “is clearly
entitled to seek anecdotal evidence that may be used to support or negate Plaintiffs’ pattern or
practice claim”).

                                                 22
     Case 1:10-cv-06950-AT-RWL Document 887 Filed 11/14/19 Page 24 of 31



which the meet and confer process has not been completed.” (July 17, 2019 Order

(ECF No. 786) ¶ 5.) In violation of the Court’s Order, Plaintiffs again raise issues for which the

conferral process is not complete. Nevertheless, to avoid any waiver, Defendants respond below.

       A.      Privilege Logs

               Defendants began rolling productions of privilege logs over two months ago, yet

Plaintiffs did not raise any concerns until November 4, 2019 (the day before providing their

initial draft of this report), when they sent a 14-page, single-spaced letter that rests on

speculation and fails to identify any actual deficiencies. Defendants have already provided “the

identities of all authors and recipients of withheld or redacted documents,” and have provided

“subject matter descriptions” for all logged documents. (See supra at 2.) Defendants are

working with Plaintiffs to respond to their late-breaking concerns and are willing to confer with

Plaintiffs on any motion schedule—which they have not yet raised—but these issues are not ripe

for Court intervention.

               Plaintiffs continue to request job position data for individuals on the logs, but

Defendants have already provided this data for over 96% of over 3,400 individuals by creating a

custom software process and conducting manual ESI searches, and are manually searching

internal databases to provide data for the remaining 134 individuals.

               As to Plaintiffs’ request for “the identities of members” of more than 160 mailing

lists from various points in time over the past 18 years (see supra at 2), Defendants have

explained that “it may not be possible to go back and reconstruct a listserv from 10 or 12 years

ago” (Oct. 3, 2019 Conf. Tr. at 45:2– 11), and it would be highly burdensome to attempt to

pinpoint membership in these listservs on a specific date. Even if Defendants could identify the

listserv members, Plaintiffs would presumably demand that Defendants conduct additional

burdensome searches to identify job position data for each of these individuals. This will result

                                                23
     Case 1:10-cv-06950-AT-RWL Document 887 Filed 11/14/19 Page 25 of 31



in unnecessary delay for no purpose because the names of the listservs (such as “the HR group”)

“tell you who’s in there.” (Id.) Indeed, Plaintiffs want Defendants to chase down the members of

“2006DiversityTaskForce@ny.email.gs.com” and “Employee Relations Advisors,” where, as the

Court recognized, the parties “can discern from the Listserv name or title” the positions of the

listserv’s members.     (Id. at 45:24–25.)      Moreover, contrary to Plaintiffs’ out-of-context

quotations (see supra at 2), for any e-mails containing listservs, Defendants have already

identified all attorneys on those e-mails and have described the basis for asserting privilege over

each document. Courts in this District and elsewhere routinely uphold privilege logs containing

listservs, because specifying each person included in internal listservs that, on their face, describe

their members and that do not form the basis of Defendants’ claim of privilege is not needed to

evaluate claims of privilege or waiver. (See, e.g., ECF No. 777-2 (holding that privilege log

containing “ProjectSafety-SVC” listserv “is adequate”).)15

       B.      Named Plaintiff Supervisor Discovery

               On October 3, 2019, the Court ordered certain supplemental productions for

“supervisors of the named Plaintiffs,” and directed the parties to “meet and confer with respect to

the identities of the particular supervisors.” (Oct. 3 Order ¶ 4.a.) Defendants repeatedly offered

to confer and proposed a list of supervisors on October 25.

               In response, Plaintiffs stated only that this list was “incomplete”—without further

elaboration—and waited until November 5, 2019, the same day they shared an initial draft of this

report, to provide a list of 70 people who were allegedly “supervisors” for four Named Plaintiffs.

Plaintiffs’ list included (i) 16 “supervisors” for Plaintiff Shanna Orlich, who worked at Goldman

15
       Plaintiffs added a full page of largely out-of-Circuit authority (see supra at 2–3) two
hours before filing on November 14, which Defendants have not yet had an opportunity to
review or address and which do not change the unreasonable request Plaintiffs have made
regarding these listservs.

                                                 24
     Case 1:10-cv-06950-AT-RWL Document 887 Filed 11/14/19 Page 26 of 31



Sachs for approximately one year; (ii) “supervisors” who worked on different desks from Named

Plaintiffs, who Named Plaintiffs testified were not their managers; and (iii) multiple

“supervisors” who Plaintiffs claim are also “comparators.”16 Plaintiffs are plainly conducting a

fishing expedition based on an overbroad definition of “supervisor” that encompasses anyone

with a “higher title” who happened to provide a 360 review for a Named Plaintiff. (See Oct. 3,

2019 Conf. Tr. at 79:2–10 (MR. LEVIN-GESUNDHEIT: “[S]omebody who works at a higher title

who reviewed the named plaintiff, those would be the supervisors.” . . . THE COURT: “Not

necessarily.”).)

               On November 12, 2019, Defendants provided an updated list of 18 supervisors

that included (1) all “Primary Managers” who provided 360 reviews for any Named Plaintiff,

and (2) additional supervisors identified in the record.     (Ex. 1.)17   Defendants have begun

collecting and reviewing documents for these individuals. Because Plaintiffs acknowledge that

they are “considering Goldman’s proposal” and “continue to meet and confer” (see supra at 6),

Plaintiffs’ request for Court intervention is premature.18

       C.      Defendants’ Robust Password-Cracking Process

               As Plaintiffs acknowledge, Defendants have provided multiple exception logs to


16
        Plaintiffs are wrong in contending that Defendants “excluded” a supervisor that
Defendants had previously identified as such at a court conference. (See supra at 6.) In fact, this
manager was the head of the Business Unit in which Ms. Chen-Oster worked for just two weeks
prior to leaving Goldman Sachs and was not her supervisor but was a “supervisor” within that
unit.
17
         The parties have each appended their respective meet-and-confer correspondence to prior
status reports. (See, e.g., ECF Nos. 674, 730.) Contrary to Plaintiffs’ assertion that Defendants
“refused Plaintiffs’ request to include a full collection of correspondence” (see supra at 12–13),
Defendants in fact invited Plaintiffs to attach additional correspondence they believed would
assist the Court.
18
        Plaintiffs’ claim that they do not have “documents identifying Named Plaintiffs
supervisors” (see supra at 6) is wrong. Defendants produced all 360 reviews for Named
Plaintiffs many years ago and provided Plaintiffs with the bates ranges for these productions.

                                                 25
     Case 1:10-cv-06950-AT-RWL Document 887 Filed 11/14/19 Page 27 of 31



Plaintiffs covering over 7,200 documents and fully disclosed their robust process for addressing

password-protected files in letters dated July 16, August 8, and August 27, 2019. Specifically,

Defendants created a master password database containing all passwords identified during the

course of document review (reviewers were asked to look for and record passwords identified in

emails) and passwords collected during discovery in other cases filed against Goldman Sachs.

Using an iterative process, Defendants regularly re-ran the password-cracking software across

the review population (containing documents that hit on the search terms) to identify documents

that could be decrypted and reviewed. Defendants also re-ran their continuously updated master

password database against collected documents that did not hit on search terms, then re-ran

search terms (which could hit on newly decrypted documents), and added any documents that hit

upon the terms to the review population. In total, Defendants cracked the passwords of over

100,000 documents.

              On November 5, 2019, Plaintiffs for the first time claimed that they identified

approximately 100 e-mails containing additional passwords—just 5% of the passwords

Defendants have already identified. Plaintiffs, however, waited until November 13 to provide a

list of Bates numbers to Defendants. To the extent these documents contain passwords that are

not already included in Defendants’ master password database—which Defendants have not yet

determined for the list Plaintiffs provided last night—Defendants will run them across the review

population and review any decrypted documents.

              Plaintiffs now demand that Defendants conduct manual searches among 1.3

million documents to find passwords for 2,636 documents that still cannot be opened. Plaintiffs

also demand that Defendants run any passwords identified against “the entire collection” of over

37 million documents, and review all “newly identified search term hits and family members and

decrypted documents in the review population.” (See supra at 8.) The burden of such manual

                                               26
     Case 1:10-cv-06950-AT-RWL Document 887 Filed 11/14/19 Page 28 of 31



searches and review far outweighs Plaintiffs’ speculation that such searches and review may

yield additional responsive documents. Fed. R. Civ. P. 26(b)(1). Moreover, Plaintiffs did not

raise this request when the parties were negotiating the scope of ESI discovery, which was

finalized by March 29, 2019, or during ESI review, which was substantially completed on

August 30, 2019.

       D.      Defendants’ Amended Responses to Plaintiffs’ Eighth Set of Interrogatories

               During the October 3 conference, the Court directed Defendants to respond to a

“rephrased” version of Plaintiffs’ Interrogatory No. 15, asking Defendants to “[i]dentify any less

discriminatory alternatives to Quartiling, 360-Reviews, and Cross-Ruffing that Goldman

considered to achieve its business necessity,” and Plaintiffs agreed.       (Oct. 3 Order ¶ 5.c

(emphasis added); Oct. 3, 2019 Conf. Tr. at 81:24–82:16.)          On October 24, Defendants

responded that they have not identified any less discriminatory alternatives that were considered,

because “[t]he 360 review, quartiling, and cross-ruffing processes do not cause any adverse

disparate impact, nor are they otherwise discriminatory in any way, across the class of female

Associates and Vice Presidents in the Firm’s Securities, Investment Banking, and Consumer and

Investment Management Divisions.” (Ex. 2 at 17.) Defendants would have disclosed any

alternatives Goldman Sachs considered that it viewed as less discriminatory, but the

interrogatory did not demand the highly burdensome exercise of identifying every evaluation and

promotion process change considered over two decades (nor would such a request be

permissible).19 Thus, Plaintiffs’ assertion that Defendants “did not answer the interrogatory” is

wrong, and based entirely on Plaintiffs’ attempt to rewrite the interrogatory to include any

“alternative practices [Defendants] did study” (supra at 9), which was not the question (Ex. 2 at


19
       Plaintiffs are already well aware that Goldman Sachs significantly changed the 360
review process in 2016.

                                               27
       Case 1:10-cv-06950-AT-RWL Document 887 Filed 11/14/19 Page 29 of 31



15).

               Defendants also properly reserved the right to supplement their response should

Plaintiffs “meet their burden to show discriminatory impact and then identify an alternative that

they claim is equally effective and ‘less discriminatory.’” (Id. at 17.) Beyond being faithful to

the language of the interrogatory, this approach makes good sense in light of the statutory

scheme, under which less discriminatory alternatives come into play only if (i) Plaintiffs prove

discriminatory impact, (ii) Defendants then sustain their business necessity defense, (iii)

Plaintiffs choose to identify as yet unknown alternative processes they claim are “equally

effective” and “less discriminatory,” and (iv) Plaintiffs prove that Defendants “refuse[d] to adopt

an available alternative employment practice that has less disparate impact and serves [their]

legitimate needs.” Ricci v. DeStefano, 557 U.S. 557, 578 (2009) (citing 42 U.S.C. §§ 2000-

2(k)(1)(A)(ii) & (C)).

        E.     Discovery Extension

               Plaintiffs repeatedly mischaracterize Defendants’ timely and extensive documents

productions (Ex. 3 at 1), and, in any event, Plaintiffs are responsible for any delay here. For

example, with less than one month left in the fact discovery, Plaintiffs have not yet noticed a

single deposition or responded to Defendants’ October 15, 2019 letter regarding depositions.

               Plaintiffs’ unworkable proposal to suspend all deadlines in this litigation until

“three months after the resolution of the party’s [sic] ongoing privilege disputes” (see supra at

10) would suspend all deadlines until three months after: (i) the parties complete the meet-and-

confer process over any “privilege disputes”; (ii) Plaintiffs move to resolve any remaining

disputes; and (iii) the Court rules on the motions. During the October 3 conference, the Court

cited “further inordinate delay” in rejecting Plaintiffs’ requests to extend fact discovery by

“three to five months extra” or “maybe six to eight months.” (Oct. 3, 2019 Conf. Tr. at 38:3–11,

                                                28
     Case 1:10-cv-06950-AT-RWL Document 887 Filed 11/14/19 Page 30 of 31



40:9.) Plaintiffs’ latest open-ended request likely would result in an even longer extension.

               As a compromise, Defendants proposed a three-month extension of fact discovery

(with appropriate adjustments to the expert discovery and post-discovery de-certification,

summary judgment, and Daubert motion schedule) on the conditions that (i) the parties use the

additional fact discovery period only to address privilege disputes and take depositions,

consistent with the Court’s August 23, 2019 Order (ECF No. 820) permitting additional

discovery requests only through December 2, 2019; and (ii) the parties agree not to seek

additional extensions. (See Ex. 3 at 1–2). Plaintiffs rejected this proposal, to which Defendants

remain amenable, and refuse to provide a date certain for any proposed extension.




                                                29
     Case 1:10-cv-06950-AT-RWL Document 887 Filed 11/14/19 Page 31 of 31



                                *               *                 *

       The parties thank the Court for its consideration and are available to answer any

questions or provide more details at the November 19, 2019 status conference or at the Court’s

convenience.

Respectfully submitted,



/s/ Kelly M. Dermody                                /s/ Robert J. Giuffra, Jr.

Adam T. Klein                                       Robert J. Giuffra, Jr.
Cara E. Greene                                      Sharon L. Nelles
Melissa L. Stewart                                  Ann-Elizabeth Ostrager
OUTTEN & GOLDEN LLP                                 Hilary M. Williams
685 Third Avenue, 25th Floor                        Joshua S. Levy
New York, New York 10017                            Hannah Lonky
Telephone: (212) 245-1000                           SULLIVAN & CROMWELL LLP
Facsimile: (646) 509-2060                           125 Broad Street
                                                    New York, New York 10004
Paul W. Mollica                                     Telephone: (212) 558-4000
161 North Clark Street, Suite 4700                  Facsimile: (212) 558-3588
Chicago Illinois 60601
Telephone: (212) 809-7010                           Amanda Flug Davidoff
Facsimile: (312) 809-7011                           Elizabeth A. Cassady
                                                    SULLIVAN & CROMWELL LLP
Kelly M. Dermody (admitted pro hac vice)            1700 New York Avenue, N.W. Suite 700
Anne B. Shaver (admitted pro hac vice)              Washington, District of Columbia
Tiseme G. Zegeye                                    20006-5215
LIEFF CABRASER HEIMANN &                            Telephone: (202) 956-7500
       BERNSTEIN, LLP
275 Battery Street, 29th Floor                      Barbara B. Brown (admitted pro hac vice)
San Francisco, California 94111-3339                Carson H. Sullivan (admitted pro hac vice)
Telephone: (415) 956-1000                           PAUL HASTINGS LLP
Facsimile: (415) 956-1008                           875 15th Street, NW
                                                    Washington, DC 20005
Rachel Geman                                        Telephone: (202) 551-1700
250 Hudson Street, 8th Floor
New York, New York 10013-1413                       Patrick W. Shea
Telephone: (212) 355-9500                           PAUL HASTINGS LLP
Facsimile: (212) 355-9592                           200 Park Avenue
                                                    New York, NY 10166
                                                    Telephone: (212) 318-6405

Attorneys for Plaintiffs                            Attorneys for Defendants

                                               30
